Pruco Life Insurance CompanyJordan K. Thomsen Vice President and Corporate Counsel Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-4193 fax: (973) 802-9560 March 6, 2015 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life Insurance Company (“Registrant”) Pruco Life PRUvider Variable Appreciable Account (“Depositor”) (File No. 811-07040) Dear Commissioners: On behalf of Pruco Life Insurance Company and the Pruco Life PRUvider Variable Appreciable Account (the “Account”), we hereby submit, pursuant to Rule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Annual Reports for the underlying funds for the period ending December 31, 2014 have been transmitted to contract owners in accordance with Rule 30e-2 under the Act. Fund Company 1940 Act Registration No. The Prudential Series Fund, Inc. 811-03623 If you have any questions regarding this filing, please contact me at (973) 802-4193. Sincerely, /s/ Jordan K. Thomsen Jordan K. Thomsen VIA EDGAR
